Case 1:17-cv-00269-RGA Document 342 Filed 09/30/19 Page 1 of 5 PageID #: 27902




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


MANUFACTURING RESOURCES
INTERNATIONAL, INC.,

                                      Plaintiff;

                                 V.                 Civil Action No. 17-269-RGA

 CIVIQ SMARTSCAPES, LLC, et al. ,

                                      Defendants.



                                      MEMORANDUM OPINION

Arthur G. Connolly 111, Ryan P. Newell, and Kyle Evans Gay, CONNOLLY GALLAGHER
LLP, Wilmington, DE; Jeffrey S. Standley, James Lee Kwak, and F. Michael Speed, Jr.,
STANDLEY LAW GROUP LLP, Dublin, OH, attorneys for Plaintiff.

John W. Shaw, Karen E . Keller, David M . Fry, and Nathan R. Hoeschen, SHAW KELLER LLP,
Wilmington, DE; Douglas J. Kline, Srikanth K. Reddy, and Molly R. Gramme!, GOODWIN
PROCTER LLP, Boston, MA; Naomi L. Birbach, GOODWIN PROCTER LLP, New York, NY;
Yuval H. Marcus, Cameron S. Reuber, Matthew L. Kaufman, and Lori L. Cooper, LEASON
ELLIS LLP, White Plains, NY, attorneys for Defendants.




September   .!,i}_ , 2019
Case 1:17-cv-00269-RGA Document 342 Filed 09/30/19 Page 2 of 5 PageID #: 27903




A~~
        In my Memorandum Opinion and Order issued September 4, 2019, I struck Plaintiff

MRI' s damages expert, Melissa Bennis, opinions relating to lost profits and reasonable royalty.

(D.I. 290, D.I. 291). MRI moves to permit Ms. Bennis to supplement her expert opinions on

those subjects.

        Specifically, MRI requests that Ms. Bennis be permitted: (1) to supplement her opinion

relating to the calculation of lost profits without using information obtained during settlement

discussions, (2) to supplement her report to address the Court's other concerns relating to lost

profits, including the Court's concern about the price MRI would have charged in the "but for

world," and (3) to address the Court's concerns about apportionment in her reasonable royalty

analysis. (D.I. 302 at 1).

   I.      LEGAL STANDARD

        Federal Rule of Civil Procedure 37(c)(l) provides that " [i]f a party fails to provide

information as required by Rule 26(a) or (e), the party is not allowed to use that information ...

to supply evidence on a motion, at a hearing, or at trial, unless the failure was substantially

justified or is harmless." To determine whether a failure to disclose information was harmless,

courts in the Third Circuit consider the Pennypack factors : (1) the prejudice or surprise to the

party against whom the evidence is offered, (2) the possibility of curing the prejudice, (3) the

potential disruption of an orderly and efficient trial, (4) the presence of bad faith or willfulness in

failing to disclose the evidence, and (5) the importance of the information withheld.

Konstantopoulos v. Westvaco Corp. , 112 F.3d 710, 719 (3d Cir. 1997). " [T]he exclusion of

critical evidence is an ' extreme' sanction, not normally to be imposed absent a showing of




                                                   1
Case 1:17-cv-00269-RGA Document 342 Filed 09/30/19 Page 3 of 5 PageID #: 27904




willful deception or ' flagrant disregard' of a court order by the proponent of the evidence." Id.

The determination of whether to exclude evidence is within the discretion of the district court. Id.

   II.      DISCUSSION

         The first and second Pennypack factors weigh against exclusion of Ms. Bennis' amended

supplemental damages report. Defendants will not be unduly prejudiced or surprised by the

report. Defendants argue that permitting MRI to add new damages theories through its

supplemental expert disclosure would unduly prejudice Defendants due to the short period of

time that originally stood between the disclosure date and the start of trial. (D.I. 307 at 6).

Defendants received Ms. Bennis' initial supplemental report on September 6, 2019. (D.I. 314).

Defendants received Ms. Bennis' amended supplemental report on September 7, 2019. (D.I.

317). The trial has been postponed for unrelated reasons . Thus, any prejudice that Defendants

may have initially faced can be cured. There is sufficient time for Defendants to provide any

relevant supplemental reports and/or conduct additional depositions. See In re Mercedes-Benz

Antitrust Litig. , 225 F.R.D. 498, 506-07 (D.N.J. 2005).

         Defendants also are not prejudiced by Ms. Bennis' supplemental damages report because

the information she provides in the report was previously disclosed. In her original damages

report, Ms. Bennis relied upon calculations made by Plaintiffs CEO, Mr. Stoeffler. (D.I. 290 at

8). Mr. Stoeffler' s calculations impermissibly used information received from Defendants

through settlement negotiations. (D.I. 209 Ex. 25-26). Upon my request, Plaintiff filed a letter

explaining how the appropriate numbers could be reached from sources that were not products of

the settlement negotiations. (Hr' g Tr. At 68: 17-22, D.I. 278). Rather than disclosing new

damages theories, Ms. Bennis' supplemental damages report provides a lost profits analysis

without reliance on confidential settlement discussions or information improperly obtained



                                                   2
Case 1:17-cv-00269-RGA Document 342 Filed 09/30/19 Page 4 of 5 PageID #: 27905




therefrom. (D.I. 278). Thus, the first and second Pennypack factors weigh against exclusion of

the report.

        The third Pennypack factor weighs against exclusion of the report. Given the

postponement of the trial date to mid-November or thereafter, I am not concerned that the

submission of a supplemental report at this stage will disrupt the schedule.

        The fourth Pennypack factor also weighs against exclusion. The timing of service of the

supplemental damages report is not a result of "bad faith" or "willful deception. " See Myers v.

Pennypack Woods Home Ownership Ass 'n, 559 F.2d 894, 904-05 (3d Cir. 1977). Defendants

argue, "MRI has been aware of the defects in its lost profits and reasonable royalty analyses" for

at least four months prior to the submission of the supplemental report. (D.I. 307 at 4).

Defendants argue that since MRI waited until after I struck Ms. Bennis' initial expert opinions to

submit a supplemental report, the submission suggests bad faith and the opinions should be

excluded. Id. In fact, Plaintiff submitted the report in response to my having struck the initial

damages report and my suggestion that a supplemental report be submitted. (D.I. 291 , D.I. 290 at

9, D.I. 327 at 1).

        Two days after my Memorandum Opinion (D.I. 290) issued on September 4, 2019, Ms.

Bennis submitted her first supplemental report. (D.I. 314). One day later, Ms. Bennis submitted

an amended supplemental report. (D.I. 317). The amendments made in this subsequent report are

minor and intended to confirm that Ms. Bennis' report is based on information made available

directly through the discovery process, as opposed to confidential information related to

settlement negotiations. (Id. ; compare D.I. 314 at 1 (first supplemental damages report) with D.I.

317 at 1 (amended supplemental damages report)) . Given the factual circumstances, I do not find




                                                  3
Case 1:17-cv-00269-RGA Document 342 Filed 09/30/19 Page 5 of 5 PageID #: 27906



that Plaintiffs submission of the supplemental damages report was in bad faith. Thus, the fourth

Pennypack factor weighs against exclusion.

       Finally, the fifth Pennypack factor weighs against exclusion. The opinions offered in Ms.

Bennis' supplemental damages are important evidence in support of Plaintiffs infringement

case. The opinions offered are directly responsive to assertions of Defendants' experts in their

rebuttal reports. Therefore, the report should be included.

       Each of the Pennypack factors weigh against exclusion. Thus, I do not find that the

inclusion of the amended supplemental damages report would be unduly prejudicial to

Defendants. Perceived prejudice can be cured by providing supplemental responsive expert

reports, and/or by conducting additional depositions.




                                                 4
